Citation Nr: 0726403	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990, with additional service in the Army Reserves from May 
1994 to June 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in Philadelphia, Pennsylvania.  
Jurisdiction over the case was then returned to the Regional 
Office (RO) in Wilmington, Delaware. 

In August 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


REMAND

The record shows that the originating agency afforded the 
veteran a VA examination in March 2004 and attempted to 
obtain a medical opinion on the etiology of the veteran's 
bilateral knee pain in July 2004.  The examining VA physician 
diagnosed the veteran with pain in both knees, cause 
undetermined and reported that X-rays of the knees revealed 
spurs, but did not provide an opinion on whether the spurs 
are etiologically related to any incident of the veteran's 
service.  At the hearing, the veteran acknowledged that he 
did not specifically seek treatment for his knees in service.  
He, however, maintained that his knees had been symptomatic 
since a parachute landing fall as evident by his complaints 
of painful swollen knee joints shown in the Report of Medical 
History prepared in conjunction with his separation physical 
in June 1990.  Incidentally, service connection is in effect 
for a low back disability stemming in part from a parachute 
jump documented in service.  Given the foregoing, the Board 
finds that the veteran should be afforded a new examination 
and a medical opinion should be obtained on the etiology of 
any abnormalities associated with the knees. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed right 
and left knee disabilities.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
state an opinion with respect to each 
currently present right and left knee 
disorder, to include any abnormalities of 
the knees shown on X-rays, as to whether 
there is a 50 percent or better 
probability that the disability is 
related to his military service.  The 
rationale for all opinions must also be 
expressed. 

2.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



